DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 5/23/2022 have been entered wherein claim 8 is amended and claims 1, 3-4 and 13-19 are cancelled. Accordingly, claims 2, 5-12 and 20 have been examined herein. The previous claim objections have been withdrawn due to applicant’s amendments. This action is Final. 
Claim Rejections - 35 USC § 112
2. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim language states “leaving diamond particles of said diamond particulate standing proud”. It is not precisely clear what is required of the phrase “standing proud”. Specifically, the required structural and spatial relationship between the recessed surface and the diamond particles is not precisely conveyed by the phrase “standing proud”. 
Claims 2, 5-8, 10-12 and 20 are rejected for depending upon a rejected base claim. 
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 2, 5-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Garretson (6,551,176) in view of Sung (2010/0261419) and further in view of Duescher (2005/0118939) and Yamaguchi et al. (NPL #1), hereinafter Yamaguchi.
	Regarding claim 9, Garretson teaches a semiconductor wafer handling article (Garretson teaches an end effector (abstract). End effector is disclosed in applicant’s specification as a semiconductor wafer handling article, see paragraph 0035), comprising: 
a surface configured to support a semiconductor wafer (fig. 2a, Garretson’s end effector is capable of supporting a semiconductor wafer), said wafer support surface including a composite material that includes a matrix component (fig. 2a, element 204) and a reinforcement component including diamond particulate distributed throughout said matrix component (fig. 2a, element 202), 
wherein said matrix component has a recessed or relieved surface, leaving diamond particles of said diamond particulate standing proud, such that all wafer contact is with said diamond particles (col. 2, lines 37-44, fig. 2A, shows that the diamonds extend past the matrix material).
In reference to claim 2, selected from the group consisting of vacuum wafer chuck, electrostatic chuck, vacuum wafer table, wafer arm (Garretson teaches an end effector (abstract)), and susceptor.  
In reference to claims 5 and 6, wherein a wafer contact surface of said article comprises a plurality of pins to minimize wafer contact area, where relief of matrix phase creates diamond micro-pins to minimize wafer contact area, (col. 2,lines 45-47, the pins are considered to be the contact points of the diamond crystals).
In reference to claim 7, wherein said diamond particulate has a size of at least about 22 microns, (col. 2, lines 45-49, 22 microns =.866 mils).
Garretson does not explicitly teach wherein said matrix component comprises reaction bonded silicon carbide, and wherein the matrix component is electrical discharge machinable, wherein said reinforcement component further comprises at least one phase other than diamond, wherein said at least one phase other than diamond comprises SiC particulate, wherein said diamond particulate is mixed with said SiC particulate, wherein said at least one phase other than diamond is mixed with said diamond particulate.  
However, Sung teaches a matrix component comprises silicon carbide, (Sung teaches that the substrate or matrix can be made from ceramic, (pp 0034, Sung teaches examples of typical substrate materials include without limitation, metals, metal alloys, ceramics, polymers and mixtures thereof) and ceramic can be made from a silicon carbide, (pp 0036) which can be a reaction bonded silicon carbide, (pp 0042)), wherein said reinforcement component further comprises at least one phase other than diamond, wherein said at least one phase other than diamond comprises SiC particulate, wherein said diamond particulate is mixed with said SiC particulate, wherein said at least one phase other than diamond is mixed with said diamond particulate, (pp 0012 and 0052).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Garretson with the above listed limitations, as taught by Sung, as alternate matrix component and reinforcement component materials. Specifically, Sung teaches it is known in the art to select substrate materials from without limitations metals, metal alloys, ceramics, polymers and mixtures thereof. Further, because Sung teaches it is known to use mixtures of the above listed materials, it would have been obvious to arrive at the specifically claimed limitations (or other configurations, such as Garretson’s original material mixed partially with SiC) via routine experimentation. Doing so would provide alternative matrix material combinations to further achieve the desired effects. 
As best understood by the examiner, the silicon carbide as taught by Sung and the silicon carbide of the instant application, although possibly products of different methods of production, are the same end product. The patentability of a product does not depend on its method of production.
Garretson in view of Sung does not explicitly teach wherein the matrix component is electrical discharge machinable.
However, Duescher teaches the property of being electrical discharge machinable, (pp 0246, 0296). 
Additionally, Yamaguchi teaches a method for electric discharge machining SiC and other low conductivity materials (abstract), showing that it is possible to electric discharge machine SiC. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Garretson as modified by Sung with the property of being electrical discharge machinable, as taught by Duescher, in order to enhance the shaping of the matrix material.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Garretson (6,551,176) in view of Sung (2010/0261419) and further in view of Duescher (2005/0118939) and Yamaguchi et al. (NPL #1), hereinafter Yamaguchi, as applied to claims 9 and 2 above, and yet further in view of Henderson (US PGPUB 20050124266).
Regarding claim 20, Garretson in view of Sung and further in view of Duescher and Yamaguchi teaches the claimed invention as rejected above in claim 2. Garretson, as modified, does not teach wherein the diamond particles have flat tops for supporting the semiconductor wafer.
However, Henderson teaches an end effector with contact elements 160 that project from the end effector. Henderson’s contact elements 160 perform in a similar fashion and environment of Garretson’s elements 202. Additionally, Henderson teaches embodiments wherein the contact elements have flat tops (figs. 4b and 4d). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Garretson in view of Sung and further in view of Duescher and Yamaguchi to incorporate the teachings of Henderson to provide wherein the diamond particles have flat tops. Doing so would allow the control of friction when conditioning polishing pads, in order to change the roughness of the pad and achieve desired effects. 
Garretson in view of Sung and further in view of Duescher and Yamaguchi and yet further in view of Henderson teaches wherein the diamond particles have flat tops for supporting the semiconductor wafer (Garretson in view of Sung and further in view of Duescher and Yamaguchi was further modified to incorporate the teachings of Henderson to provide wherein the diamond particles have flat tops. Additionally, consistent with the interpretation provided in the rejection of claim 9, this same teaching would be capable of supporting the semiconductor wafer).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Garretson (6,551,176) in view of Sung (2010/0261419) and further in view of Duescher (2005/0118939) and Yamaguchi et al. (NPL #1), hereinafter Yamaguchi, as applied to claim 9 above, and yet further in view of Gordeev et al. (W099/12866), hereinafter Gordeev.
Regarding claim 8, Garretson in view of Sung and further in view of Duescher and Yamaguchi teaches the claimed invention as rejected above in claim 9. Garretson in view of Sung and further in view of Duescher and Yamaguchi does not teach wherein said diamond particulate makes up at least about 20 vol% of said composite material.  
However, Gordeev teaches wherein said diamond particulate makes up at least about 20 vol% of said composite material (pg. 6, lines 29-31).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Garretson in view of Sung and further in view of Duescher and Yamaguchi to incorporate the teachings of Gordeev to provide wherein said diamond particulate makes up at least about 20 vol% of said composite body. Doing so provides an alternative ratio of diamond particulate to composite body known in the art which would further allow Garretson, as modified, to perform as intended.  
Response to Arguments
4. Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. 
The applicant’s arguments were found to be not persuasive. See above rejection for more details. 
Conclusion
5. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723